 


109 HR 331 IH: Governmental Pension Plan Equalization Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 331 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Hayworth (for himself and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 and the Employee Retirement Income Security Act of 1974 to clarify that federally recognized Indian tribal governments are to be regulated under the same government employer rules and procedures that apply to Federal, State, and other local government employers with regard to the establishment and maintenance of employee benefit plans. 
 
 
1.Short titleThis Act may be cited as the Governmental Pension Plan Equalization Act of 2005. 
2.Clarification of governmental plan definitions 
(a)Amendment to Internal Revenue Code of 1986Section 414(d) of the Internal Revenue Code of 1986 (definition of governmental plan) is amended by adding at the end thereof the following new sentence: The term governmental plan also includes a plan established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40)), a subdivision of an Indian tribal government (determined in accordance with section 7871(d)), an agency or instrumentality of an Indian tribal government or a subdivision thereof, or an entity established under tribal, Federal, or State law which is wholly owned or controlled by any of the foregoing.. 
(b)Amendment to Employee Retirement Income Security Act of 1974Section 3(32) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)) is amended by adding at the end the following new sentence: The term governmental plan also includes a plan established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian tribal government (determined in accordance with section 7871(d) of such Code), an agency or instrumentality of an Indian tribal government or subdivision thereof, or an entity established under tribal, Federal, or State law which is wholly owned or controlled by any of the foregoing.. 
3.Extension to all governmental plans of current moratorium on application of certain nondiscrimination rules applicable to State and local plans 
(a)In general 
(1)Subparagraph (G) of section 401(a)(5) and subparagraph (H) of section 401(a)(26) of the Internal Revenue Code of 1986 are each amended by striking section 414(d)) and all that follows and inserting section 414(d)).. 
(2)Subparagraph (G) of section 401(k)(3) of such Code and paragraph (2) of section 1505(d) of the Taxpayer Relief Act of 1997 are each amended by striking maintained by a State or local government or political subdivision thereof (or agency or instrumentality thereof). 
(b)Conforming amendments 
(1)The heading for section 401(a)(5)(G) of such Code is amended to read as follows: 
 
(G)Governmental plans. 
(2)The heading for section 401(a)(26)(H) of such Code is amended to read as follows: 
 
(H)Exception for governmental plans. 
(3)Section 401(k)(3)(G) of such Code is amended by inserting Governmental plan.— after (G). 
4.Clarification that tribal governments are subject to the same defined benefit plan rules and regulations applied to State and other local governments, their police and firefighters 
(a)Amendments to Internal Revenue Code of 1986 
(1)Police and firefightersSubparagraph (H) section 415(b)(2) of the Internal Revenue Code of 1986 (defining participant) is amended— 
(A)in clause (i) by striking State or political subdivision and inserting State, Indian tribal government (as defined in section 7701(a)(40)), or any political subdivision, and 
(B)in clause (ii)(I) by striking State or political subdivision both places it appears and inserting State, Indian tribal government (as so defined), or any political subdivision. 
(2)State and local government plans 
(A)In generalSubparagraph (A) of section 415(b)(10) of such Code (relating to limitation to equal accrued benefit) is amended— 
(i)by inserting , Indian tribal government (as defined in section 7701(a)(40)), after State, 
(ii)by inserting any before political subdivision, and  
(iii)by inserting any of before the foregoing.  
(B)Conforming amendmentThe heading for section 415(b)(10) of such Code is amended to read as follows: 
 
(10)Special rule for State, Indian tribal, and local government plans. 
(3)Government pick up contributionsParagraph (2) of section 414(h) of such Code (relating to designation by units of government) is amended by striking State or political subdivision inserting State, Indian tribal government (as defined in section 7701(a)(40)), or any political subdivision. 
(b)Amendments to Employee Retirement Income Security Act of 1974Section 4021(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1321(b)) is amended— 
(1)in paragraph (12), by striking or at the end; 
(2)in paragraph (13), by striking plan. and inserting plan; or; and 
(3)by adding at the end the following new paragraph: 
 
(14)established and maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian tribal government (determined in accordance with section 7871(d) of such Code), an agency or instrumentality of an Indian tribal government or subdivision thereof, or an entity established under tribal, Federal, or State law which is wholly owned or controlled by any of the foregoing.. 
5.Effective dateThe amendments made by this Act shall apply to years beginning before, on, or after the date of the enactment of this Act. 
 
